Page 1 Registration Nos. 033-56015/811-07225 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N - 1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post - Effective Amendment No. 19 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 21 /X/ T. ROWE PRICE CAPITAL OPPORTUNITY FUND, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410 - 345 - Registrant’s Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering May 1, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) /X / On May 1, 2011 pursuant to paragraph (b) Page 2 / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: / / This post - effective amendment designates a new effective date for a previously filed post - effective amendment. Page 3 T. Rowe Price Capital Opportunity Fund Prospectus T. Rowe Price Capital Opportunity Fund—Advisor Class Prospectus T. Rowe Price Capital Opportunity Fund—R Class Prospectus T. Rowe Price Statement of Additional Information Page 4 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Articles of Incorporation of Registrant, dated October7, 1994 (electronically filed with initial Registration Statement dated October13, 1994) (a)(2) Articles Supplementary of T.Rowe Price Capital Opportunity Fund, Inc. on behalf of T.Rowe Price Capital Opportunity Fund–Advisor Class and T.Rowe Price Capital Opportunity Fund–R Class, dated October20, 2004 (electronically filed with Amendment No. 14 dated December23, 2004) (b) By-Laws of Registrant, as amended July21, 1999, February5, 2003, April21, 2004, February8, 2005, and July22, 2008 (electronically filed with Amendment No. 19 dated April28, 2009) (c) See Article SIXTH, Capital Stock, paragraphs (b)-(g) of the Articles of Incorporation, (electronically filed with initial Registration Statement); Article II, Shareholders, in its entirety and Article VIII, Capital Stock, in its entirety, of the By-Laws (electronically filed with Amendment No. 12) (d)(1) Investment Management Agreement between Registrant and T.Rowe Price Associates, Inc., dated November2, 1994 (electronically filed with Amendment No. 1 dated November23, 1994) (d)(2) Amendment to Investment Management Agreement between Registrant and T.Rowe Price Associates, Inc., dated April21, 1999 (electronically filed with Amendment No. 7 dated April24, 2000) (d)(3) Amended Investment Management Agreement between Registrant and T.Rowe Price Associates, Inc., dated July31, 2004 (electronically filed with Amendment No. 12 dated October25, 2004) (d)(4) Amended Investment Management Agreement between Registrant and T.Rowe Price Associates, Inc., dated August1, 2004 (electronically filed with Amendment No. 12 dated October25, 2004) (e) Underwriting Agreement between Registrant and T.Rowe Price Investment Services, Inc., dated October20, 2004 (electronically filed with Amendment No. 14 dated December23, 2004) (f) Inapplicable (g) Custody Agreements (g)(1) Custodian Agreement between T. Rowe Price Funds and State Street Bank and Trust Company, dated January28, 1998, as amended November 4, 1998, April 21, 1999, February 9, 2000, April 19, 2000, July18, 2000, October 25, 2000, February 7, 2001, June 7, 2001, July 24, 2001, April 24, 2002, July 24, 2002, September4, 2002, July 23, 2003, October 22, 2003, February 4, 2004, September 20, 2004, March2, 2005, April 19, 2006, July 19, 2006, October 18, 2006, April 24, 2007, June 12, 2007, July 24, 2007, October 23, 2007, February 6, 2008, July 22, 2008, October 21, 2008, April 22, 2009, August 28, 2009, October 20, 2009, February 10, 2010, April 29, 2010, July 6, 2010, and July 21, 2010 (g)(2) Global Custody Agreement between The Chase Manhattan Bank and T . Rowe Price Funds, dated January 3, 1994, as amended April 18, 1994, August 15, 1994, November 28, 1994, May 31, 1995, November 1, 1995, July 31, 1996, July 23, 1997, September 3, 1997, October 29, 1997, December 15, 1998, October 6, 1999, February 9, 2000, April 19, 2000, July 18, 2000, October 25, 2000, July 24, 2001, April 24, 2002, July 24, 2002, July 23, 2003, October 22, 2003, September 20, 2004, December 14, 2005, April 19, 2006, October18, 2006, April 24, 2007, July 24, 2007, October 23, 2007, February 6, 2008, July 22, 2008, October 21, 2008, April 22, 2009, October 1, 2009, October 20, 2009, December 16, 2009 , February10, 2010, April29, 2010, and July21, 2010 (h) Other Agreements (h)(1) Transfer Agency and Service Agreement between T . Rowe Price Services, Inc. and T . Rowe Price Funds, dated January 1, 2011 (h)(2) Agreement between T . Rowe Price Associates, Inc. and T . Rowe Price Funds for Fund Accounting Services, dated January 1, Page 5 2011 (h)(3) Agreement between T . Rowe Price Retirement Plan Services, Inc. and the T . Rowe Price Funds, dated January1, 2011 (i) Inapplicable (j) Other Opinions (j)(1) Consent of Independent Registered Public Accounting Firm (j)(2) Opinion of Counsel (j)(3) Power of Attorney (j)(4) Certificate of Vice President pursuant to Rule 306 of Regulation S-T (k) Inapplicable (l) Inapplicable (m)(1) Rule 12b-1 Plan for the T. Rowe Price Capital Opportunity Fund–Advisor Class dated October 20, 2004 (electronically filed with Amendment No. 12 dated October 25, 2004) (m)(2) Rule 12b-1 Plan for the T. Rowe Price Capital Opportunity Fund–R Class dated October 20, 2004 (electronically filed with Amendment No. 12 dated October 25, 2004) (m)(3) Form of Selling Agreement to be used by T. Rowe Price Investment Services, Inc. (electronically filed with Amendment No. 14 dated December 23, 2004) (n) Rule 18f-3 Plan for the T. Rowe Price Capital Opportunity Fund–Advisor Class and R Class dated October20, 2004 (electronically filed with Amendment No. 12 dated October 25, 2004) (p) Code of Ethics and Conduct, dated June 15, 2010 Item 29. Persons Controlled by or Under Common Control With Registrant None Item 30. Indemnification The Registrant maintains comprehensive Errors and Omissions and Officers and Directors insurance policies written by ICI Mutual. These policies provide coverage for T . Rowe Price Associates, Inc. (“Manager”), and its subsidiaries and affiliates as listed in Item 31 of this Registration Statement and all other investment companies in the T . Rowe Price family of mutual funds. In addition to the corporate insureds, the policies also cover the officers, directors, and employees of the Manager, its subsidiaries, and affiliates. The premium is allocated among the named corporate insureds in accordance with the provisions of Rule 17d - 1(d)(7) under the Investment Company Act of 1940. General. The Charter of the Corporation provides that to the fullest extent permitted by Maryland or federal law, no director or officer of the Corporation shall be personally liable to the Corporation or the holders of Shares for money damages and each director and officer shall be indemnified by the Corporation; provided, however, that nothing therein shall be deemed to protect any director or officer of the Corporation against any liability to the Corporation of the holders of Shares to which such director or officer would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his or her office. Article X, Section 10.01 of the Registrant’s By-Laws provides as follows: Section 10.01. Indemnification and Payment of Expenses in Advance : The Corporation shall indemnify any individual (“Indemnitee”) who is a present or former director, officer, employee, or agent of the Corporation, or who is or has been serving at the request of the Corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, who, by reason of his position was, is, or is threatened to be made a party to any threatened, pending, or completed action, suit, or proceeding, whether civil, criminal, administrative, or investigative (hereinafter collectively referred to as a “Proceeding”) against any judgments, penalties, fines, settlements, and reasonable expenses (including attorneys’ fees) incurred by such Indemnitee in connection with any Proceeding, to the fullest extent that such indemnification may be lawful under Maryland law. The Corporation shall pay any reasonable expenses so incurred by such Indemnitee in defending a Proceeding in advance of the final disposition thereof to the fullest extent that such advance payment may be lawful under Maryland law. Subject to any applicable limitations and requirements set forth in the Corporation’s Articles of Incorporation and in these By-Laws, any payment of indemnification or advance of expenses shall be made in accordance with the procedures set forth in Maryland law. Page 6 Notwithstanding the foregoing, nothing herein shall protect or purport to protect any Indemnitee against any liability to which he would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence, or reckless disregard of the duties involved in the conduct of his office (“Disabling Conduct”). Anything in this Article X to the contrary notwithstanding, no indemnification shall be made by the Corporation to any Indemnitee unless: (a) there is a final decision on the merits by a court or other body before whom the Proceeding was brought that the Indemnitee was not liable by reason of Disabling Conduct; or (b) in the absence of such a decision, there is a reasonable determination, based upon a review of the facts, that the Indemnitee was not liable by reason of Disabling Conduct, which determination shall be made by: (i) the vote of a majority of a quorum of directors who are neither “interested persons” of the Corporation as defined in Section 2(a)(19) of the Investment Company Act, nor parties to the Proceeding; or (ii) an independent legal counsel in a written opinion. Anything in this Article X to the contrary notwithstanding, any advance of expenses by the Corporation to any Indemnitee shall be made only upon the undertaking by such Indemnitee to repay the advance unless it is ultimately determined that such Indemnitee is entitled to indemnification as above provided, and only if one of the following conditions is met: (a) the Indemnitee provides a security for his undertaking; or (b) the Corporation shall be insured against losses arising by reason of any lawful advances; or (c) there is a determination, based on a review of readily available facts, that there is reason to believe that the Indemnitee will ultimately be found entitled to indemnification, which determination shall be made by: (i) a majority of a quorum of directors who are neither “interested persons” of the Corporation as defined in Section 2(a)(19) of the Investment Company Act, nor parties to the Proceeding; or (ii) an independent legal counsel in a written opinion. Section 10.02. Insurance of Officers, Directors, Employees, and Agents . To the fullest extent permitted by applicable Maryland law and by Section 17(h) of the Investment Company Act of 1940, as from time to time amended, the Corporation may purchase and maintain insurance on behalf of any person who is or was a director, officer, employee, or agent of the Corporation, or who is or was serving at the request of the Corporation as a director, officer, employee, or agent of another corporation, partnership, joint venture, trust, or other enterprise, against any liability asserted against him and incurred by him in or arising out of his position, whether or not the Corporation would have the power to indemnify him against such liability. Insofar as indemnification for liability arising under the Securities Act of 1933 may be permitted to directors, officers, and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer, or controlling person of the Registrant in the successful defense of any action, suit, or proceeding) is asserted by such director, officer, or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Page 7 Item 31. Business and Other Connections of Investment Manager T . Rowe Price Group, Inc. ( “ T. Rowe Price Group” ) owns 100% of the stock of T . Rowe Price Associates, Inc. T.Rowe Price Group is a Maryland corporation and was formed in 2000 as a holding company for the T . Rowe Price affiliated companies. T. Rowe Price Associates, Inc. ( “Price Associates” ), a wholly owned subsidiary of T. Rowe Price Group, was incorporated in Maryland in 1947. Price Associates serves as investment adviser to individual and institutional investors, including managing private counsel client accounts, serving as adviser and subadviser to U.S. and foreign registered investment companies, and providing investment advice to T. Rowe Price Trust Company as trustee of several Maryland-registered domestic common trust funds. Price Associates is registered with the U.S. Securities and Exchange Commission ( “SEC” ) as an investment adviser under the Investment Advisers Act of 1940. T . Rowe Price Savings Bank ( “Savings Bank” ), a wholly owned subsidiary of Price Associates, was organized in Maryland in 2000 as a federally chartered savings bank. The Savings Bank provides federally insured bank products to a national customer base. T . Rowe Price International, Inc. ( “T RPI” ) was incorporated in Maryland in 1979 and provided investment management services with respect to foreign securities for registered investment companies and other institutional investors. T RPI was formerly registered with the SEC as an investment adviser under the Investment Advisers Act of 1940, and was also registered or licensed with the United Kingdom Financial Services Authority (
